LOBRANO, Judge,
concurring in the rehearing denial.
Despite the well articulated rehearing application of Williams, I concur that the application should be denied.
Parker v. Southern American Insurance Co., 590 So.2d 55 (La.1991) cited by Williams is not applicable. In that case, *593the injured worker’s tort suit was against his employer and its insurer, the same parties defendant in the previous compensation claim. In the instant case, the tort suit is against a third party having no relationship with the employer.
The courts cannot ignore the plain wording and intent of the Civil Code with respect to solidary obligations. The “same performance” means exactly that. To rule otherwise would be contrary to civilian interpretation and create a confusion in the law of solidarity. We cannot say that compensation benefits and tort damages are the “same performance”. For the reasons assigned in our original opinion they are simply not the same.